In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from (1) an order of the Supreme Court, Westchester County (Lefkowitz, J.), dated January 29, 2009, which granted the defendants’ motion to confirm an arbitration award dated November 8, 2008, and to dismiss the complaint pursuant to CFLR 3211 (a) (5), and denied his cross motion to vacate the arbitration award, and (2) a judgment of the same court dated January 29, 2009, which, upon the order, is in favor of the defendants and against him in the principal sum of $8,967.23.
*922Ordered that the appeals are dismissed, with costs.
Since the appendix filed by the appellant is inadequate to enable this Court to render an informed decision on the merits, the appeals must be dismissed (see Matter of Martin, 70 AD3d 830 [2010]; Cross Westchester Dev. Corp. v Sleepy Hollow Motor Ct., 222 AD2d 644 [1995]). Dillon, J.P., Balkin, Belen and Lott, JJ., concur.